DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities: 
Claim 1 states “an identification component arranged to allocate an identifier”. There may be a translation issue with the  use of the word “arranged”. An arrangement is a location of parts/elements relative to one another. The examiner believes using the word “configured” would be more accurate. 
Claim 1 could benefit from indenting separate elements or clauses.
Claims 2-15 are objected to for being dependent upon an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claim 1 recites the limitation "both electromechanical actuators" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant would like to say “at least two”, assuming more than two actuators is supported in the specification.
Claim 1 further recites the limitations “said electromechanical actuator” in Line 4; “said electromechanical actuator” in Line 5; "a said electromechanical actuator" in Line 7; “the electromechanical actuators” in Line 8. Since the “both limitation of Line 2 has not properly set up two actuators, there is insufficient antecedent basis for this limitation in the claim. When referring back to a single actuator throughout the claim, the examiner suggests stating “one of said at least two” based on the other suggestion above.
Claim 1 recites the limitation "the actuation delays" in Line 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 uses the phrase “each electromechanical actuator” in Line 3, however it is not clear if the actuation delay is also under the “each” clause. The examiner suggests indenting different elements of the apparatus and making clear that the “each” is used to define multiple electrical cards having separate actuation delays.
Claim 2 recites the limitation of “is measured” which renders the claim indefinite. It is unclear how this action can be performed in an apparatus claim. “configured to” language should be used.
Claim 10 uses recites “is opening” in Line 2 which renders the claim indefinite. This appears to be a method step in an apparatus claim. “configured to” language may be appropriate here.
Similarly Claims 11 and 12 use the phrase “performing a function” which could be changed to “configured to perform a function”.
Claims 14 and 15 recites the limitation "the actuation delays" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. See the rejection of claim 1 above for explanation.
Claims 2-9 and 13 are rejected for being dependent upon an indefinite base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Filho (US 9102403 B2) in view of Yourkowski (US 4573649 A) and Boucaud (US 20130082149 A1).
Filho discloses an emergency extension system (10) for extending at least one aircraft undercarriage 10-P, 10-S, 10-N) of an aircraft, the emergency extension system comprising both 
Yourkowski also discloses an sequenced (delay 80) landing gear system and teaches that these systems can be hydraulic or electric or mechanical (see Abstract). One of ordinary skill is aware that aircraft control systems can hydraulic, electric, mechanical, or pneumatic and that each type can be substituted by the other and perform the same function. Thus one of ordinary skill would see the system 
Boucaud teaches using an electromechanical actuator (7+8) used in an actuation sequence (“power supply sequence”; Paragraphs [0059-[0062]) each electromechanical actuator having an identification component (224; ;also “position sensor associated with the actuator”; Paragraph [0056]) arranged to allocate an identifier to said electromechanical actuator, which identifier depends in particular on a function (hatch or undercarriage movement) performed by said electromechanical actuator, and also an electrical card (20) having a delay component (221) arranged to delay actuation of a said electromechanical actuator by an actuation delay that depends on the identifier allocated to said electromechanical actuator, the electromechanical actuators. At the time of invention it would have been obvious to one of ordinary skill in the art to provide the, modified to electromechanical by Yourkowski, emergency extension system of Filho to have the identification and delay components of Boucaud. The motivation for doing so would have been save weight over other prior art systems, See Paragraph [0006] of Boucaud.

Regarding Claims 2-4 and 6-8,  Boucaud further discloses:
2. The emergency extension system according to Claim 1, wherein the actuation delay of each electromechanical actuator is measured from (“chopper power supply”; Para [0056]) the moment when the electrical card of electromechanical actuator is powered.
3. The emergency extension system according to Claim 1, wherein the delay component of each electromechanical actuator comprises an RC filter (227).
4. The emergency extension system according to Claim 1, wherein the delay component of each electromechanical actuator comprises an analog counter (225).
6. The emergency extension system according to Claim 1, wherein the electrical cards of the electromechanical actuators are identical (See Paragraph [0028]).
7. The emergency extension system according to Claim 1, wherein the electromechanical actuators are identical (See Paragraph [0028]).
8. The emergency extension system according to Claim 1, wherein, in each electromechanical actuator, the electrical card includes an extension component and a reset component (255), and wherein the electromechanical actuator includes a connector (See “connection” next to 224 in Fig. 3) having an extension power supply contact via which the electrical card receives an extension power supply for powering the extension component when the undercarriage is to be extended, and a reset power supply contact via which the electrical card receives a reset power supply for powering the reset component when the electromechanical actuator is to be reset (254 resets and extends).

Regarding Claims 9 and 10 Yourkowski further discloses
wherein the electrical card further includes a maintenance component (66 and 72), and wherein the connector has a maintenance power supply contact via which the electrical card receives a maintenance power supply for powering the maintenance component when a maintenance operation is to be performed.

10. The emergency extension system according to Claim 9, wherein the maintenance operation is opening a hatch (12’) while the aircraft is on the ground.

Regarding Claims 11-13
11. The emergency extension system according to Claim 1, wherein the electromechanical actuators include an electromechanical actuator performing a function of unlocking a hatch (12-P) and an electromechanical actuator performing a function of unlocking the undercarriage (10-P).
12. The emergency extension system according to Claim 1, wherein the electromechanical actuators include an electromechanical actuator performing a function of actuating an isolation valve (31a-P)and an electromechanical actuator performing a function of actuating a fluid flow valve (31-P).
13. The emergency extension system according to Claim 1, wherein the emergency extension system is arranged to extend a plurality of undercarriages (10-P, 10-S, 10-N), and the identification of each electromechanical actuator also depends on which undercarriage said electromechanical actuator is used to extend.

Regarding Claims 14 and 15 Boucaud further discloses
14. The emergency extension system according to Claim 11, wherein the actuation delays, associated with electromechanical actuators performing a function of unlocking the nose undercarriage, the left main undercarriage, and the right main undercarriage, are equal (See Paragraph [0028]; since the elements are the so are the delays).
15. The emergency extension system according to Claim 13, wherein the actuation delays, associated with electromechanical actuators performing a function of unlocking the nose undercarriage, the left main undercarriage, and the right main undercarriage, are equal (See Paragraph [0028]; since the elements are the so are the delays).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642